PER CURIAM.
Finding no abuse of discretion, we affirm the trial court's order without prejudice to appellant's right to accept the trial court's invitation to schedule an evidentiary hearing on the question of the validity of the hair follicle drug test.1

As the trial court stated to appellant's counsel during the February 14, 2018 hearing, "[i]f you want to go ahead and reset it for a later time for an evidentiary hearing you are welcome to. But in the interim the child is not going to be in danger. I warned you both specifically. And I am not going to have this child on drugs-he on drugs with the child around."